Citation Nr: 0113001	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD)

3.  Entitlement to service connection for a facial shell 
fragment wound scar.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for post-concussion cephalgia.

6.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1947 to October 
1951.  He had subsequent service from October 1951 to 
September 1956 but was discharged under dishonorable 
conditions.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  By a January 1999 rating decision, the RO 
denied entitlement to service connection for a psychiatric 
disorder, bilateral hearing loss, a shell fragment wound scar 
of the face, and headaches secondary to a concussion. 

A subsequent rating decision issued in September 1999 granted 
service connection for post-concussion cephalgia, and the RO 
assigned a 10 percent evaluation for that disability.  The 
veteran appeals for the assignment of a higher initial 
rating.  He has also appealed the RO's December 1999 decision 
denying service connection for a seizure disorder and a total 
disability evaluation on the basis of individual 
unemployability (TDIU). 

The veteran testified at a Travel Board hearing held in May 
2000.  A transcript of that hearing is of record.  The 
veteran submitted additional evidence at the Travel Board 
hearing, together with a signed, valid waiver of his right to 
have that additional evidence reviewed by the agency of local 
jurisdiction.  38 C.F.R. § 20.1304(c) (2000).

In written argument dated in March 2000, the veteran's 
service representative indicated that the veteran is seeking 
service connection for tinnitus.  Since this matter has not 
been adjudicated by VA and is not intertwined with the 
current appeal, it is referred to the RO for appropriate 
action.


REMAND

The Board notes at the outset that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board finds that there is a 
further duty to assist the veteran with the development of 
his claims.  

The veteran contends that service connection is warranted for 
his seizure disorder, bilateral hearing loss, a psychiatric 
disorder, and a facial shell fragment wound scar.  He 
asserts, in essence, that the disabilities at issue are 
causally linked to injuries sustained in a mortar explosion 
while on active duty.  As to his psychiatric disorder, it has 
been recently argued on behalf of and by the veteran that he 
has PTSD.  The veteran also contends that he is entitled to 
an initial evaluation in excess of 10 percent for his 
service-connected post-concussion cephalalgia and a TDIU.

A review of the veteran's service personnel records, 
statements, and testimony  show that he engaged in combat 
with the enemy during the Korean Conflict.  The service 
medical records show that he sustained a concussion and was 
unconscious for 7 hours after his tank was hit by a mortar in 
December 1950.  He was subsequently treated on multiple 
occasions for headaches and was evaluated for  psychiatric 
complaints, including anxiety.  

Post-service medical evidence dated in recent years confirms 
that the veteran has a seizure disorder, a variously 
diagnosed psychiatric disorder, and bilateral hearing loss.  
However, the various examiners did not address the contended 
causal link.  That is, they did not provide an opinion as to 
whether there is a nexus between these disabilities and 
service.  It is the Board's judgment that the veteran should 
be afforded the appropriate examinations that includes such 
an opinion.  As to the veteran's claimed facial shell 
fragment wound scar, while there is no medical evidence of 
the scar, the veteran has not been afforded an examination to 
specifically determine if it is present.  Given the 
undisputed history of his involvement in a mortar explosion 
while on active duty, such an examination is warranted.  
VCAA, supra.

As to the veteran's claim for an initial evaluation in excess 
of 10 percent for his service-connected post-concussion 
cephalalgia, he and his representative have argued that it is 
far more disabling than currently evaluated.  The veteran 
asserts that, due to their frequency and intensity, his 
headaches alone preclude his ability to work.  It is the 
Board's judgment that, given the amount of time that has 
elapsed since the last VA compensation examination and the 
veteran's claim of increased disablement, he should be 
accorded a VA neurological examination for the purpose of 
determining the current severity of his service-connected 
post-concussion cephalalgia.  VCAA, supra; Caffrey v. Brown, 
6 Vet. App. 377 (1994).

In view of the need to develop the veteran's service 
connection and assignment of a higher rating claims, 
appellate review of the veteran's claim for a TDIU must be 
deferred.


In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
ask him for authorization to obtain the 
records of Dr. Robert Sims, 9150 Linwood 
Avenue, Detroit, Michigan, 48206.  The RO 
should also ask the veteran for the names 
and addresses of any other VA or nonVA 
medical care providers who have evaluated 
or treated him for a psychiatric 
disorder, a seizure disorder, hearing 
loss, a facial scar, and residuals of a 
head injury, to include headaches, since 
his separation from service.  After 
securing any necessary releases, the RO 
should obtain the additional evidence and 
associate those records that are not 
already on file in the claims folder.  
38 C.F.R. § 3.159 (2000).  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

3.  The veteran should be afforded VA 
neurological examination for the purpose 
of determining the current severity of 
his post-concussion cephalalgia and the 
nature and etiology of any seizure 
disorder that may be present.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
describe the frequency, intensity (i.e., 
whether prostrating or incapacitating), 
and duration of the veteran's headaches; 
opine whether it is at least as likely as 
not that the veteran has additional 
residuals of an inservice head injury; 
and opine whether it is at least as 
likely as not that the veteran's seizure 
disorder is causally linked to any 
incident of service, to include a head 
injury sustained in a mortar explosion in 
December 1950.  Any tests, diagnostic 
studies, or additional examinations  
deemed necessary should be accomplished.

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and etiology of 
any psychiatric disorder that may be 
present.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must opine whether it is at least as 
likely as not that the veteran has a 
psychiatric disorder, to include whether 
he meets the diagnostic criteria for 
PTSD, that is etiologically related to 
his service, to include combat duty and 
injuries sustained in a mortar explosion 
in December 1950.  Any tests deemed 
necessary should be accomplished.

5.  The veteran should be afforded a VA 
audiometric examination for the purpose 
of determining the etiology of his 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must  
opine whether it is at least as likely as 
not that the veteran's hearing loss is 
causally linked to service, to include 
acoustic trauma and injuries sustained in 
a mortar explosion in December 1950.  Any 
tests deemed necessary should be 
accomplished. 

6.  The veteran should be afforded a VA 
dermatology examination for the purpose of 
determining the etiology of any facial 
scars that may be present.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must opine 
whether it is at least as likely as not 
that any facial scar that is identified is 
causally linked to service, to include the 
veteran's involvement in a mortar 
explosion in December 1950. 

7.  Thereafter, the RO should readjudicate 
the claims for service connection and the 
assignment of a rating in excess of 10 
percent for post-traumatic headaches, to 
include whether separate ratings are 
appropriate for  separate periods of time 
for the latter disability (Fenderson v. 
West, 12 Vet. App. 119 (1999)).  The RO 
should then reajudicate the claim for a 
TDIU. 

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an appropriate period of time to 
respond.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claims.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


